           Case 7:20-cv-02893-VB Document 18 Filed 06/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                                         Revised March 1, 2012
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
   Malkawi

                                            Plaintiff(s),            NOTICE OF INITIAL
                                                                     CONFERENCE
V.                                                                    20      2893
City of Yonkers                                                            cv __ (VB)
                                            Defendant(s).
----------------------------------------------------------------x

       THIS MATTER HAS BEEN SCHEDULED FOR A TELEPHONIC INITIAL
CASE MANAGEMENT AND SCHEDULING CONFERENCE, pursuant to Fed. R. Civ.
               7-9-20
P. 16, on _____________                               9:30 a.m.
                                                   at _______             . All counsel
and/or parties shall use the following information to appear at the conference by
telephone:

         Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

         Access Code:          1703567

     PLAINTIFF, OR COUNSEL FOR PLAINTIFF, SHALL NOTIFY ALL PARTIES,
IN WRITING, OF THE CONFERENCE DATE AND TIME, AND PROVIDE ALL
PARTIES WITH A COPY OF THIS NOTICE AND THE ATTACHED CIVIL CASE
DISCOVERY PLAN AND SCHEDULING ORDER (UNLESS THE CASE HAS BEEN
REMOVED FROM STATE COURT, IN WHICH EVENT COUNSEL FOR THE
REMOVING DEFENDANT(S) SHALL PROVIDE SUCH NOTICE TO ALL PARTIES).

        At the conference, counsel will be expected to provide a brief oral status report
outlining the nature of the disputes requiring adjudication and setting forth the factual
and legal bases for the claims and defenses. Subject matter jurisdiction will be
considered, as well as all matters related to case management.

       In cases in which Fed. R. Civ. P. 26(f) applies, counsel shall confer at least 21
days prior to the conference date and attempt in good faith to agree upon a proposed
discovery plan that will ensure trial readiness within six (6) months of the conference
date. Please complete the attached Civil Case Discovery Plan and Scheduling Order
and bring it to the conference. After hearing from counsel, the Court will consider
whether to grant a longer period only for good cause shown.

Dated:          6-8-20
            White Plains, NY



                                                              Donna Hilbert
                                                              Deputy Clerk to Hon. Vincent L. Briccetti
Case 7:20-cv-02893-VB Document 18 Filed 06/08/20 Page 2 of 4
Case 7:20-cv-02893-VB Document 18 Filed 06/08/20 Page 3 of 4
Case 7:20-cv-02893-VB Document 18 Filed 06/08/20 Page 4 of 4




 Judith C. McCarthy
